Exhibit 10.23
 


AMENDED AND RESTATED EMPLOYMENT AGREEMENT
 
THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT ("Agreement") is made and entered
into as of the 31th day of May, 2016 by and between Growblox Science, Inc., a
Delaware corporation (hereinafter), called the "Company") and John Poss
(hereinafter called the "Executive").
A.
The Company and the Executive entered into an employment agreement dated August
10, 2015 (the "Prior Agreement").

B.
The Board of Directors of the Company (the "Board") and the Executive desire to
amend and restate in their entirety the Prior Agreement and to assure the
Company of the Executive's continued employment in an executive capacity and to
compensate him therefore.

C.
The Board has determined that this Agreement will reinforce and encourage the
Executive's continued attention and dedication to the Company.

D.
The Executive is willing to make his services available to the Company on the
terms and conditions hereinafter set forth.

NOW, THEREFORE, in consideration of the premises and mutual covenants set forth
herein, the parties agree as follows:
Agreement
1.
  Employment.

1.1 Employment and Term. The Corporation hereby agrees to employ the Executive
as its Chief Executive Officer, in such capacity, agrees to provide services to
the Corporation for the period which began on April 29, 2016 and shall end on
May 1, 2017 (the "Termination Date ") (or such later date as may be agreed to by
the parties within 120 days prior to the Termination Date) (the "Employment
Period ").
1.2 Duties of Executive. The Executive shall serve as the Chief Executive
Officer of the Company and, unless otherwise specified by the Board each of the
Company's subsidiaries. Subject to the preceding sentence, during the Employment
Period, the Executive shall diligently perform all services as may be reasonably
assigned to him by the Board, and shall exercise such power and authority as may
from time to time be delegated to him by the Board. The Executive shall be
required to report solely to, and shall be subject solely to the supervision and
direction of the Board at duly called meetings thereof, and no other person or
group shall be given authority to supervise or direct Executive in the
performance of his duties. In addition, the Executive shall regularly consult
with the Board with respect to the Company's business and affairs. The Executive
shall devote such portion of his working time and attention as he deems
appropriate to the business and affairs of the Company (excluding any vacation
and sick leave to which the Executive is entitled), render such services to the
best of his ability, and use his reasonable best efforts to promote the
interests of the Company. It shall not be a violation of this Agreement for the
Executive to (A) serve on corporate, civic or charitable boards or committees,
(B) deliver lectures, fulfill speaking engagements or teach at educational
institutions, and (C) manage personal investments, so long as such activities do
not significantly interfere with the performance of the Executive's
responsibilities as an employee of the Company in accordance with this
Agreement.
1.3 Place of Performance. In connection with his employment by the Company, the
Executive shall be based in New Braunfels, Texas and travel to the Company's
principal executive offices in Las Vegas, Nevada as required frequently in
performance of his duties.
2.
  Compensation.

--------------------------------------------------------------------------------



2.1 Base Salary. Commencing on the effective date of this Agreement, the
Executive shall receive a base salary at the annual rate of not less than
$120,000 for during the period of his employment payable in installments
consistent with the Company's normal payroll schedule, subject to applicable
withholding and other taxes.
2.2 Bonuses. The Executive shall be entitled to a bonus equivalent to the value
of 125,000 shares of Growblox common stock each quarter, the first payment
commencing on June 30, 2016. The bonus may be paid by the Company in either cash
or S-8 shares, at its sole election.
2.3 Stock Option. The Executive will be granted options to acquire 1.4 million
shares of the Company's common stock. The Executive's options will include the
following terms:
(a) Vesting and Term. The options shall vest as follows: (i) one-third on the
date of grant; (ii) one-third 12 months after the date of grant; (iii) one-third
twenty-four months after the date of grant. The options shall vest in their
entirety upon the occurrence of (i) the appointment of a new Chief Executive;
(ii) the death or disability of the Executive, (iii) change of control; or, (iv)
termination of the Executive without cause. The options may be exercised by the
Executive within seven years of the granting of the entirety of the options
granted in this agreement.
 
(b) Other Terms. The options shall be eligible for cashless exercise at the
election of the Executive. The options shall have piggyback registration rights.
 
(c) Death of Executive. In the event of the death of the Executive, the options,
in full, shall cede to the benefit of the Executive's spouse, Melinda Koester
Poss.
 
2.4. Expense Reimbursement and Other Benefits.
(a) Expense Reimbursement. During the term of Executive's employment hereunder,
the Company, upon the submission of reasonable supporting documentation by the
Executive, shall reimburse the Executive for all reasonable expenses actually
paid or incurred by the Executive in the course of and pursuant to the business
of the Company, including expenses for travel to and from Las Vegas and
entertainment.
(b) Vacation. During the Initial Term, the Executive shall be entitled to paid
vacation in accordance with the most favorable plans, policies, programs and
practices of the Company and its subsidiaries as in effect at any time hereafter
with respect to other key executives of the Company and its subsidiaries;
provided, however, that in no event shall Executive be entitled to fewer than
four weeks paid vacation per year.
(c) Benefit Plans The Executive shall participate in all employee benefit plans
and fringe benefits provided by the Company. The Company reserves the right to
amend, modify or terminate any of these plans and benefits. The Executive will
be entitled to whatever benefits may be provided to you in accordance with the
terms of these plans and benefits, as amended from time to time.
3. Termination.
3.1 Termination for Cause. Notwithstanding anything contained to the contrary in
this Agreement, this Agreement may be terminated by the Company for Cause. As
used in this Agreement, Cause" shall only mean (i) an act or acts of personal
dishonesty taken by the Executive and intended to result in substantial personal
enrichment of the Executive at the expense of the Company, (ii) subject to the
following sentences, repeated violation by the Executive of the Executive's
material obligations under this Agreement which are demonstrably willful and
deliberate on the Executive's part and which are not remedied in a reasonable
period of time after receipt of written notice from the Company, or (iii) the
conviction of the Executive for any criminal act which is a felony. For purposes
of the preceding sentence, criminal act shall not include any act that violates
U.S. Federal law that is related in any way to cannabis. Upon any determination
by the Company's Board of Directors that Cause exists under clause (ii) of the
preceding sentence, the Company shall cause a special meeting of the Board to be
called and held at a time mutually convenient to the Board and Executive, but in
no event later than ten (10) business days after Executive's receipt of the
notice contemplated by clause (ii). Executive shall have the right to appear
before such special meeting of the Board with legal counsel of his choosing to
refute any determination of Cause specified in such notice, and any termination
of Executive's employment by reason of such Cause determination shall not be
effective until Executive is afforded such opportunity to appear. Any
termination for Cause pursuant to clause (i) or (iii) of the first sentence of
this Section 3.1 shall be made in writing to Executive, which notice shall set
forth in detail all acts or omissions upon which the Company is relying for such
termination.

--------------------------------------------------------------------------------

Upon any termination pursuant to this Section 3.1, the Executive shall be
entitled to be paid his Base Salary to the date of termination and the Company
shall have no further liability hereunder (other than for reimbursement for
reasonable business expenses incurred prior to the date of termination).
 
3.2 Disability. Notwithstanding anything contained in this Agreement to the
contrary, the Company, by written notice to the Executive, shall at all times
have the right to terminate this Agreement, and the Executive's employment
hereunder, if the Executive shall, as the result of mental or physical
incapacity, illness or disability, fail to perform his duties and
responsibilities provided for herein for a period of more than ninety (90)
consecutive days in any 12-month period. Upon any termination pursuant to this
Section 4.2, the Executive shall be entitled to be paid his Base Salary to the
date of termination and the Company shall have no further liability hereunder
(other than for reimbursement for reasonable business expenses incurred prior to
the date of termination).
3.3 Death. In the event of the death of the Executive during the term of his
employment hereunder, the Company shall pay to the estate of the deceased
Executive an amount equal to the sum of (x) any unpaid amounts of his Base
Salary to the date of his death, plus (y) six months of Base Salary.
Additionally, all unvested or unexercised stock options shall immediately vest
and accrue to the benefit of the Executive's spouse, Melinda Koester Poss.
3.4 Termination Without Cause. At any time the Company shall have the right to
terminate Executive's employment hereunder by written notice to Executive;
provided, however, that the Company shall (i) pay to Executive any unpaid Base
Salary accrued through the effective date of termination specified in such
notice, and (ii) pay to the Executive in a lump sum, in cash within 30 days
after the date of employment termination, an amount equal to six months base
pay.. Additionally, all unvested stock options will immediately vest. The
Company shall be deemed to have terminated the Executive's employment pursuant
to this Section 3.4 if such employment is terminated (i) by the Company without
Cause, or (ii) by the Executive voluntarily for "Good Reason." For purposes of
this Agreement, "Good Reason" means:
 
(a) the hiring of a new Chief Executive Officer, the assignment to the Executive
of any duties inconsistent in any respect with the Executive's position
(including status, offices, titles and reporting requirements), authority,
duties or responsibilities as contemplated by Section 1.2 of this Agreement, or
any other action by the Company which results in a diminution in such position,
authority, duties or responsibilities, excluding for this purpose an isolated,
insubstantial and inadvertent action not taken in bad faith and which is
remedied by the Company promptly after receipt of notice thereof given by the
Executive;
 
(b) any failure by the Company to comply with any of the provisions of this
Agreement (including, without limitation, the provisions of Section 2 or Section
3 hereof), other than an isolated, insubstantial and inadvertent failure not
occurring in bad faith and which is remedied by the Company promptly after
receipt of notice thereof given by the Executive;
 
(c) any purported termination by the Company of the Executive's employment
otherwise than as expressly permitted by this Agreement;

--------------------------------------------------------------------------------

(d) any termination by the Executive within ninety (90) days following a "Change
of Control" (hereinafter defined);
For purposes of this Section 3.4, any good faith determination of "Good Reason"
made by the Executive shall be conclusive.
3.5 Change of Control.
(a) For purposes of this Agreement, a "Change in Control" shall mean and
include:
(i) The acquisition (other than by or from the Company) at any time following
the date hereof, by any person, entity or group", within the meaning of Section
13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934 (the Exchange Act"),
of beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of 50%or more of either the then outstanding shares of common
stock or the combined voting power of the Company's then outstanding voting
securities entitled to vote generally in the election of directors; or
(ii) All or any of the individuals who, as of the date hereof, constitute the
Board (as of the date hereof the "Incumbent Board") cease for any reason to
constitute at least a majority of the Board, provided that any person becoming a
director subsequent to the date hereof whose election, or nomination for
election by the Company's shareholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board (other than an
election or nomination of an individual whose initial assumption of office is in
connection with an actual or threatened election contest relating to the
election of the directors of the Company, as such terms are used in Rule 14a-11
of Regulation 14A promulgated under the Exchange Act) shall be, for purposes of
this Agreement, considered as though such person were a member of the Incumbent
Board; or
(iii) Approval by the stockholders of the Company of (A) a reorganization,
merger or consolidation with respect to which persons who were the shareholders
of the Company immediately prior to such reorganization, merger or consolidation
do not, immediately thereafter, own more than 50% of the combined voting power
entitled to vote generally in the election of directors of the reorganized,
merged or consolidated company's then outstanding voting securities, (B) a
liquidation or dissolution of the Company, or (C) the sale of all or
substantially all of the assets of the Company, unless the approved
reorganization, merger, consolidation, liquidation, dissolution or sale is
subsequently abandoned.
(iv) The approval by the Board of the sale, distribution and/or other transfer
or action (and/or series of sales, distributions and/or other transfers or
actions from time to time or over a period of time), that results in the
Company's ownership of less than 50% of the Company's current assets.
(b) In the event of a Change of Control and if the Executive shall elect to
terminate his employment for Good Reason within ninety (90) days following such
change of Control, the Company or its successor in interest shall pay to the
executive in a lump sum, in cash within 30 days after the date of employment
termination, an amount equal to one dollar less than the product of (x) the sum
of the Executive's then Base Salary for the applicable Anniversary Year plus the
amount of the highest annual bonus or other incentive compensation payment
theretofore made by the Company to the Executive, multiplied times (y) three
(the "Change of Control Payment")
4. Restrictive Covenants.
4.1 Nondisclosure. During his employment and for twelve (12) months thereafter,
Executive shall not divulge, communicate, use to the detriment of the Company or
for the benefit of any other person or persons, or misuse in any way, any
Confidential Information (as hereinafter defined) pertaining to the business of
the Company.
Any Confidential Information or data now or hereafter acquired by the Executive
with respect to the business of the Company shall be deemed a valuable, special
and unique asset of the Company that is received by the Executive in confidence
and as a fiduciary, and Executive shall remain a fiduciary to the Company with
respect to all of such information.

--------------------------------------------------------------------------------

For purposes of this Agreement, "Confidential Information" means all material
information about the Company's business disclosed to the Executive or known by
the Executive as a consequence of or through his employment by the Company
(including information conceived, originated, discovered or developed by the
Executive) after the date hereof, and not generally known.
4.2 Nonsolicitation of Employees. While employed by the Company and for a period
of six (6) months thereafter, Executive shall not directly or indirectly, for
himself or for any other person, firm, corporation, partnership, association or
other entity, attempt to employ or enter into any contractual arrangement with
any employee or former employee of the Company, unless such employee or former
employee has not been employed by the Company for a period in excess of six
months.
4.3 Assignment of Intellectual Property. During his employment and for twelve
(12) months thereafter, Executive shall assign to the Company all patent
applications, trade secrets, inventions, data, discoveries knowhow, research and
development and other intellectual property relating to the business of the
Company and its subsidiaries that the Executive shall create, acquire or
discover, whether alone or in conjunction with others.
4.4 Injunction. It is recognized and hereby acknowledged by the parties hereto
that a breach by the Executive of any of the covenants contained in Section 4.1,
4.2 or 4.3 of this Agreement will cause irreparable harm and damage to the
Company, the monetary amount of which may be virtually impossible to ascertain.
As a result, the Executive recognizes and hereby acknowledges that the Company
shall be entitled to an injunction from any court of competent jurisdiction
enjoining and restraining any violation of any or all of the covenants contained
in this Section 4 by the Executive or any of his affiliates, associates,
partners or agents, either directly or indirectly, and that such right to
injunction shall be cumulative and in addition to whatever other remedies the
Company may possess.
5. Other Matters.
5.1 Election of Executive as Director. Contemporaneously herewith, the Board is
appointing Executive to fill the position of Chairman of the Board. For so long
as the Executive continues to serve as the Company's Chief Executive Officer,
the Company shall cause the nomination of the Executive as Chairman of the Board
of the Company at each stockholder meeting at which election of directors is
considered and otherwise use its best efforts to cause the election of the
Executive as Chairman of the Board of the Company.
5.1 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware.
5.2. Notices: Any notice required or permitted to be given under this Agreement
shall be in writing and shall be deemed to have been given when delivered by
hand or when deposited in the United States mail, by registered or certified
mail, return receipt requested, postage prepaid, addressed as follows:
If to the Company:                  Growblox Sciences, Inc.
3550 West Teco
Las Vegas, Nevada 89118 Phone: (844) 866-721-0297
Fax: (702) 441-0324
If to the Executive:                John Poss
505 Dallas St.
New Braunfels, Texas 78130
or to such other addresses as either party hereto may from time to time give
notice of to the other in the aforesaid manner.

--------------------------------------------------------------------------------

5.3.Successors.
(a)
 This Agreement is personal to the Executive and without the prior written
consent of the Company shall not be assignable by the Executive otherwise than
by will or the laws of descent and distribution. This Agreement shall inure to
the benefit of and be enforceable by the Executive's legal representatives.

(c)
 The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to expressly assume and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place. As used in this
Agreement, the term "Company" shall mean and include the Company as hereinbefore
defined and any successor to its business and/or assets which assumes and agrees
to perform this Agreement by operation of law or otherwise.

5.4. Severability. The invalidity of any one or more of the words, phrases1
sentences, clauses or sections contained in this Agreement shall not affect the
enforceability of the remaining portions of this Agreement or any part thereof,
all of which are inserted conditionally on their being valid in law, and in the
event that any one or more of the words, phrases, sentences, clauses or sections
contained in this Agreement shall be declared invalid, this Agreement shall be
construed as if such invalid word or words, phrase or phrases, sentence or
sentences, clause or clauses, or section or sections had not been inserted. If
such invalidity is caused by length of time or size of area, or both, the
otherwise invalid provision will be considered to be reduced to a period or area
which would cure such invalidity.
5.5. Waivers. The waiver by either party hereto of a breach or violation of any
term or provision of this Agreement shall not operate nor be construed as a
waiver of any subsequent breach or violation.
5.6 Damages. Nothing contained herein shall be construed to prevent the Company
or the Executive from seeking and recovering from the other damages sustained by
either or both of them as a result of its or his breach of any term or provision
of this Agreement.
5.7 No Third Party Beneficiary. Nothing expressed or implied in this Agreement
is intended, or shall be construed, to confer upon or give any person (other
than the parties hereto and, in the case of Executive, his heirs, personal
representative(s) and/or legal representative) any rights or remedies under or
by reason of this Agreement.
5.8 Full Settlement. The Company's obligation to make the payments provided for
in this Agreement and otherwise to perform its obligations hereunder shall not
be affected by any set-off, counterclaim, recoupment, defense or other claim,
right or action which the Company may have against the Executive or others. In
no event shall the Executive be obligated to seek other employment or take any
other action by way of mitigation of the amounts payable to the Executive under
any of the provisions of this Agreement. The Company agrees to pay, to the full
extent permitted by law, all legal fees and expenses which the Executive may
reasonably incur as a result of any contest (regardless of the outcome thereof)
by the Company or others of the validity or enforceability of or liability
under, any provision of this Agreement or any guarantee of performance thereof
(including as a result of any contest by the Executive about the amount of any
payment pursuant to this Agreement), plus in each case interest at the
applicable Federal rate provided for in Section 7872(f)(2) of the Code.
5.9.Certain Reduction of Payments by the Company.

--------------------------------------------------------------------------------

(a) Anything in this Agreement to the contrary notwithstanding, in the event it
shall be determined that any payment or distribution by the Company to or for
the benefit of the Executive, whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise (a
"Payment"), would be nondeductible by the Company for Federal income tax
purposes because of Section 280G of the Code, then the aggregate present value
of amounts payable or distributable to or for the benefit of the Executive
pursuant to this Agreement (such payments or distributions pursuant to this
Agreement are hereinafter referred to as "Agreement  Payments") shall be reduced
to the Reduced Amount. The "Reduced Amount" shall be an amount expressed in
present value which maximizes the aggregate present value of Agreement Payments
without causing any Payment to be nondeductible by the Company because of
Section 280G of the Code. Anything to the contrary notwithstanding, if the
Reduced Amount is zero and it is determined further that any Payment which is
not an Agreement Payment would nevertheless be nondeductible by the Company for
Federal income tax purposes because of Section 280G of the Code, then the
aggregate present value of Payments which are not Agreement Payments shall also
be reduced (but not below zero) to an amount expressed in present value which
maximizes the aggregate present value of Payments without causing any Payment to
be nondeductible by the Company because of Section 280G of the Code. For
purposes of this Section 5.9, present value shall be determined in accordance
with Section 280G(d)(4) of the Code. Any amount which is not paid in the taxable
year in which it was originally scheduled to be paid as a result of the
postponement thereof pursuant hereto shall be payable in the next succeeding
taxable year in which such payment will not result in the disallowance of a
deduction pursuant to either Section 162(m) or 280G of the Code; provided,
however, that all postponed payments shall be placed in a Rabbi trust or similar
vehicle for the benefit of the Executive in such a way that the amounts so
transferred are not taxable to such person or deductible by the Company until
payment from such vehicle to the Executive is made. In the event a payment has
been made to the Executive, but then disallowed as a deduction by the Internal
Revenue Service and return of the payment is required into the trust, said
payment to the Executive shall be treated as a loan and said payment to the
trust shall be treated as repayment of said loan. The Company shall not pledge,
hypothecate or otherwise encumber any amounts held in the trust or other similar
vehicle for the benefit of the Executive hereunder.
(b) All determinations required to be made under this Section 16 shall be made
by a firm of independent public accountants selected by the Executive and
approved by the Company, which approval shall not be unreasonably withheld or
delayed (the "Accounting Firm"), which shall provide (ii) detailed supporting
calculations both to the Company and the Executive within twenty (20) business
days of the termination of Executive's employment or such earlier time as is
requested by the Company, and (iii) an opinion to the Executive that he has
substantial authority not to report any excise tax on his Federal income tax
return with respect to any Payments. Any such determination by the Accounting
Firm shall be binding upon the Company and the Executive. The Executive shall
determine which and how much of the Payments shall be eliminated or reduced
consistent with the requirements of this Section 5.9, provided that, if the
Executive does not make such determination within ten business days of the
receipt of the calculations made by the Accounting Firm, the Company shall elect
which and how much of the Payments shall be eliminated or reduced consistent
with the requirements of this Section 5.9 and shall notify the Executive
promptly of such election. Within five business days thereafter, the Company
shall pay to or distribute to or for the benefit of the Executive such amounts
as are then due to the Executive under this Agreement. All fees and expenses of
the Accounting Firm incurred in connection with the determinations contemplated
by this Section 5.9 shall be borne by the Company.
(c) As a result of the uncertainty in the application of Section 280G of the
Code at the time of the initial determination by the Accounting Firm hereunder,
it is possible that Payments will have been made by the Company which should not
have been made ("Overpayment") or that additional Payments which will not have
been made by the Company could have been made ("Underpayment"), in each case,
consistent with the calculations required to be made hereunder. In the event
that the Accounting Firm, based upon the assertion of a deficiency by the
Internal Revenue Service against the Executive which the Accounting Firm
believes has a high probability of success, determines that an Overpayment has
been made, any such Overpayment paid or distributed by the Company to or for the
benefit of the Executive shall be treated for all purposes as a loan ab initio
to the Executive which the Executive shall repay to the Company together with
interest at the applicable federal rate provided for in Section 7872(f)(2) of
the Code; provided, however, that no such loan shall be deemed to have been made
and no amount shall be payable by the Employee to the Company if and to the
extent such deemed loan and payment would not either reduce the amount on which
the Executive is subject to tax under Section 1 and Section 4999 of the Code or
generate a refund of such taxes. In the event that the Accounting Firm, based
upon controlling precedent or other substantial authority, determines that an
Underpayment has occurred, any such Underpayment shall be promptly paid by the
Company to or for the benefit of the Executive together with interest at the
applicable federal rate provided for in Section 7872(f)(2) of the Code.

--------------------------------------------------------------------------------

5.10. Conflicts With Certain Existing Arrangements. The Company agrees that (a)
it shall not hereafter acquire a "Conflicting Organization" or otherwise expand
its present business activities such that Executive could reasonably be expected
to be deemed in breach or violation of such non-competition covenants, and (b)
it shall indemnify and hold harmless the Executive from any and all damages that
Executive may hereafter suffer or incur by reason of any such Company
acquisition or expansion of business after the date hereof.
5.11 Headings. The headings contained herein are for the sole purpose of
convenience of reference,and shall not in any way limit or affect the meaning or
interpretation of any of the terms or provisions of this Agreement.
5.12 Amendment. This Agreement may only be amended by a written instrument
executed by each of the parties hereto.
5.13 Entire Agreement. This Agreement supersedes, amends and restates in their
entirety, all of the Prior Agreements, constitutes the entire agreement of the
parties hereto with respect to the subject matter hereof, and supersedes all
prior agreements and understandings of the parties, oral and written, with
respect to the subject matter hereof.
5.14 Binding Effect. This Agreement shall inure solely to the benefit of and
shall be binding upon the Company and the controlling persons, directors and
officers of the Company, and its respective successors, legal representatives,
heirs and assigns, and no other person shall have or be construed to have any
legal or equitable right, remedy or claim under or in respect of or by virtue of
this Agreement or any provisions herein contained.
5.15 Governing Law; Consent to Jurisdiction; Trial by Jury. This Agreement shall
be governed by and construed and enforced in accordance with the laws of the
State of Delaware, without giving effect to conflict of laws principles thereof.
The Company hereby agrees that any action, proceeding or claim against it
arising out of, or relating in any way to this Agreement shall be brought and
enforced in the Supreme Court of the State of Nevada, Clark County, and
irrevocably submits to such jurisdiction, which jurisdiction shall be exclusive.
The Company hereby waives any objection to such exclusive jurisdiction and that
such courts represent an inconvenient forum. Any such process or summons to be
served upon the Company may be served by transmitting a copy thereof by
registered or certified mail, return receipt requested, postage prepaid,
addressed to it at the address set forth in Section 5.2 hereof. Such mailing
shall be deemed personal service and shall be legal and binding upon the Company
in any action, proceeding or claim. The Company agrees that the prevailing
party(ies) in any such action shall be entitled to recover from the other
party(ies) all of its reasonable attorneys' fees and expenses relating to such
action or proceeding and/or incurred in connection with the preparation
therefor. The Company (on its behalf and, to the extent permitted by applicable
law, on behalf of its stockholders and affiliates) and each of the Underwriters
hereby irrevocably waives, to the fullest extent permitted by applicable law,
any and all right to trial by jury in any legal proceeding arising out of or
relating to this Agreement or the transactions contemplated hereby.
5.16 Execution in Counterparts. This Agreement may be executed in one or more
counterparts, and by the different parties hereto in separate counterparts, each
of which shall be deemed to be an original, but all of which taken together
shall constitute one and the same agreement, and shall become effective when one
or more counterparts has been signed by each of the parties hereto and delivered
to each of the other parties hereto. Delivery of a signed counterpart of this
Agreement by facsimile or email/pdf transmission shall constitute valid and
sufficient delivery thereof.
5,17 Waiver, etc. The failure of any of the parties hereto to at any time
enforce any of the provisions of this Agreement shall not be deemed or construed
to be a waiver of any such provision, nor to in any way effect the validity of
this Agreement or any provision hereof or the right of any of the parties hereto
to thereafter enforce each and every provision of this Agreement. No waiver of
any breach, non-compliance or non-fulfillment of any of the provisions of this
Agreement shall be effective unless set forth in a written instrument executed
by the party or parties against whom or which enforcement of such waiver is
sought; and no waiver of any such breach, non-compliance or non-fulfillment
shall be construed or deemed to be a waiver of any other or subsequent breach,
non-compliance or non-fulfillment.
Signature pages follows
************************.

--------------------------------------------------------------------------------

 
 
COMPANY:
 
 
 
 
GROWBLOX SCIENCES, INC.
 
 
 
        By: /s/ John Poss    Name: John Poss    Title: Chief Executive Officer,
President, CFO, COO, and Board Member       
 
 
 
 
By:
/s/ Andrea Small-Howard
 
Name:
Andrea Small-Howard
 
Title:
Chief Science Officer and Director

 
IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.

--------------------------------------------------------------------------------